963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.PRINCE GEORGE'S SCRAP, INCORPORATED, Plaintiff-Appellee,andFrederick E. SCHNEIDER;  Dorothy M. Schneider;  Martha SueWright, Plaintiffs,v.A. H. SMITH ASSOCIATES LIMITED PARTNERSHIP, Defendant-Appellant,andWASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY;  PrinceGeorge's County, Maryland, Defendants.
No. 91-1868.
United States Court of Appeals,Fourth Circuit.
Argued:  April 9, 1992Decided:  June 1, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-91-388-JFM)
Argued:  C. Robert Pickett, Hartman & Crain, Annapolis, Maryland, for Appellant.
Sheila Footer, Silver, Freedman & Taff, Washington, D.C., for Appellees.
On Brief:  Diana M. Savit, Silver, Freedman & Taff, Washington, D.C., for Appellees.
D.Md.
AFFIRMED.
Before WILKINSON and HAMILTON, Circuit Judges, and KIDD, Senior United States District Judge for the Northern District of West Virginia, sitting by designation.
OPINION
PER CURIAM:


1
A.H. Smith Associates Limited Partnership (Partnership) appeals a summary judgment entered for plaintiffs in an action for declaratory and injunctive relief, in which the trial court declared the alley, which "has been a recognized fact in the land records of Prince George's County for over a century," to have been dedicated as a public rightof-way and enjoined the Partnership from interfering with the plaintiffs' access to and use of the alley.  We have considered the briefs and arguments of the parties, and affirm the judgment of the district court for the reasons stated by that court in its memorandum.  Prince George's Scrap, Inc. v. Washington Metropolitan Area Transit Authority, et al., No. CA-91-388-JFM (D. Md. October 9, 1991).

AFFIRMED